Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
This office action is responsive to RCE filed on 06/17/2022. Claims 1, 9, 27, and 28 are amended. Claims 1-9, 11-17, and 19-28 are pending examination.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-28 provisionally rejected on the ground of nonstatutory double patenting over claim 1-20 of copending Application No. 17/132336. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.

The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
Regarding Claim 1, Hong teaches An information processing method to be carried out by a terminal that is configured to communicate with an electronic device, the electronic device being configured to manage information related to a vehicle, the information processing method comprising:
receiving vehicle usage fee information related to a vehicle usage fee for the vehicle from the electronic device, through a communication interface of the terminal, the vehicle usage fee being based on an advertisement that is displayed on a display device of the vehicle; and
displaying a first display that is based on the vehicle usage fee information, in a display area of the terminal.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-17, and 19-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 28 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 27 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 27, and 28 is/are drawn to one of the statutory categories of invention.
Claims 1-9, 11-17, and 19-28 are directed to provide a reduced transportation fee based on users viewing advertisements in a transportation service. Specifically, the claims recite receiving first vehicle usage fee information and second vehicle usage fee information, the first vehicle usage fee information being related to a first vehicle usage fee corresponding to first route information related to a first route of the vehicle to a destination, and the second vehicle usage fee information being related to a second vehicle usage fee corresponding to second route information related to a second route of the vehicle, displaying a first display that includes at least the first vehicle usage fee in the-a display area based on the first vehicle usage fee information when a user selects the first route; and displaying a second display in the display area based on the second vehicle usage fee information when the user of the terminal selects the second route, the second route being different from the first route, wherein the first vehicle usage fee is based on the location, the destination, first content information related to a first content displayed and first situation information related to a first content display situation where the first content is displayed, and the second vehicle usage fee is based on the location, the destination second content information related to a second content displayed on the display device of the vehicle and second situation information related to a second content display situation where the second content is displayed, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as satellite positioning sensor, electronic device, vehicle, display device, positioning signals, radio frequency terminal, communication interface, non-transitory computer readable storage medium, processor, terminal, circuit merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the satellite positioning sensor, electronic device, vehicle, display device, positioning signals, radio frequency terminal, communication interface, non-transitory computer readable storage medium, processor, terminal, circuit perform(s) the steps or functions of receiving first vehicle usage fee information and second vehicle usage fee information, the first vehicle usage fee information being related to a first vehicle usage fee corresponding to first route information related to a first route of the vehicle to a destination, and the second vehicle usage fee information being related to a second vehicle usage fee corresponding to second route information related to a second route of the vehicle, displaying a first display that includes at least the first vehicle usage fee in the-a display area based on the first vehicle usage fee information when a user selects the first route; and displaying a second display in the display area based on the second vehicle usage fee information when the user of the terminal selects the second route, the second route being different from the first route, wherein the first vehicle usage fee is based on the location, the destination, first content information related to a first content displayed and first situation information related to a first content display situation where the first content is displayed, and the second vehicle usage fee is based on the location, the destination second content information related to a second content displayed on the display device of the vehicle and second situation information related to a second content display situation where the second content is displayed. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a satellite positioning sensor, electronic device, vehicle, display device, positioning signals, radio frequency terminal, communication interface, non-transitory computer readable storage medium, processor, terminal, circuit to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of provide a reduced transportation fee based on users viewing advertisements in a transportation service. As discussed above, taking the claim elements separately, the satellite positioning sensor, electronic device, vehicle, display device, positioning signals, radio frequency terminal, communication interface, non-transitory computer readable storage medium, processor, terminal, circuit perform(s) the steps or functions of receiving first vehicle usage fee information and second vehicle usage fee information, the first vehicle usage fee information being related to a first vehicle usage fee corresponding to first route information related to a first route of the vehicle to a destination, and the second vehicle usage fee information being related to a second vehicle usage fee corresponding to second route information related to a second route of the vehicle, displaying a first display that includes at least the first vehicle usage fee in the-a display area based on the first vehicle usage fee information when a user selects the first route; and displaying a second display in the display area based on the second vehicle usage fee information when the user of the terminal selects the second route, the second route being different from the first route, wherein the first vehicle usage fee is based on the location, the destination, first content information related to a first content displayed and first situation information related to a first content display situation where the first content is displayed, and the second vehicle usage fee is based on the location, the destination second content information related to a second content displayed on the display device of the vehicle and second situation information related to a second content display situation where the second content is displayed. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of provide a reduced transportation fee based on users viewing advertisements in a transportation service. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-9, 11-17, and 19-26 further describe the abstract idea of provide a reduced transportation fee based on users viewing advertisements in a transportation service. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
	

4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-9, 11-17, and 19-28.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “24 Things Taxi Drivers Do To Take Advantage Of Their Passengers” describes “Taxi drivers provide an invaluable service to cities and towns by driving passengers to their destinations. Taxi drivers work night and day, with shifts exceeding 8 hours, on a regular basis. To their credit, taxi drivers are usually more experienced and reliable than Uber drivers. However, regardless of the circumstances, it should never be okay to take advantage of a passenger. Cab drivers can take advantage of exchange rates to trick tourists. Tourists could be misled if they can't read the primary language of the country they are visiting. The 1834 invention known as "Hansom cabs" propelled passengers by a horse. Now, cab fares are slightly more complex. Those who pay in foreign currency or underestimate the accumulation of the taxi-meter might find themselves with a sizeable bill. There are more ways to take advantage of cab users than you probably believe. There are a plethora of circumstances in which cab drivers have taken advantage of passengers who were merely trying to reach their destination. Some are subtle and often happen to people, and others are less apparent making it exceedingly difficult to catch drivers in the act. We compiled a list containing 25 things taxi drivers do to take advantage of their passengers.”.
	

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20180374014A1 teaches similar invention which describes An information processing method enhancing running efficiency of a passenger transportation vehicle is provided. The information processing method includes acquiring first stop position information indicating a first desired stop position of a first user riding a vehicle and tolerable range information indicating a gap range from the first desired stop position, which the first user tolerates, acquiring second stop position information indicating a second desired stop position of a second user riding the vehicle, deciding the second route based on the first stop position information, tolerable range information, and second stop position information, transmitting an inquiry of whether the second route is approved to an apparatus controlled by the first user, or assigning a benefit or the cost to the first user in a case of receiving a response indicating that the second route is approved or not approved from the apparatus. Next, as illustrated in FIG. 11(b), the information processing apparatus 10 causes the first apparatus 100 to display, as the contents of the inquiry, the decided second route (here, two second routes) and the benefit that may be obtained by the first user in a case where the first route is changed to the second route. Here, as the benefit that may be obtained for each of the second routes, for example, points that may be used in a case of riding the passenger transportation vehicle or that may be used in a case of purchasing merchandise. However, the benefit is not limited as long as the benefit serves as a certain incentive for the user such as cash that is transferred to a bank account or the like or a discount amount of a fare. Further, the assignment of the benefit may be reduction in a previously assigned cost or a usual cost. For example, the assignment of the benefit may be reduction in an extra fare, reduction in a commission, or the like. Further, the deadline for acceptance of permission for a route change is indicated in FIG. 11(b).

Response to Arguments
7.	Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are patent eligible subject matter and rejection should be traversed.	Examiner respectfully disagrees, As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of provide a reduced transportation fee based on users viewing advertisements in a transportation service which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to provide a reduced transportation fee based on users viewing advertisements in a transportation service does not add technical improvement to the abstract idea. The recitations to “satellite positioning sensor, electronic device, vehicle, display device, positioning signals, radio frequency terminal, communication interface, non-transitory computer readable storage medium, processor, terminal, circuit” perform(s) the steps or functions of receiving first vehicle usage fee information and second vehicle usage fee information, the first vehicle usage fee information being related to a first vehicle usage fee corresponding to first route information related to a first route of the vehicle to a destination, and the second vehicle usage fee information being related to a second vehicle usage fee corresponding to second route information related to a second route of the vehicle, displaying a first display that includes at least the first vehicle usage fee in the-a display area based on the first vehicle usage fee information when a user selects the first route; and displaying a second display in the display area based on the second vehicle usage fee information when the user of the terminal selects the second route, the second route being different from the first route, wherein the first vehicle usage fee is based on the location, the destination, first content information related to a first content displayed and first situation information related to a first content display situation where the first content is displayed, and the second vehicle usage fee is based on the location, the destination second content information related to a second content displayed on the display device of the vehicle and second situation information related to a second content display situation where the second content is displayed. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to provide a reduced transportation fee based on users viewing advertisements in a transportation service does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “satellite positioning sensor, electronic device, vehicle, display device, positioning signals, radio frequency terminal, communication interface, non-transitory computer readable storage medium, processor, terminal, circuit” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of provide a reduced transportation fee based on users viewing advertisements in a transportation service. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621